ORDER
FAHEEM J. RASHEED
of NEWARK who was admitted to the bar of this State in 1988, having pleaded guilty to aggravated manslaughter (N.J.S.A. 2C:ll-4), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-6(a), FAHEEM J. RASHEED is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*576ORDERED that FAHEEM J. RASHEED be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FAHEEM J. RASHEED comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.